


EXHIBIT 10.1


AMENDMENT ONE TO THE
SERVICE CORPORATION INTERNATIONAL
AMENDED AND RESTATED DIRECTOR FEE PLAN


Service Corporation International, a Texas corporation (the “Company”), hereby
adopts the following Amendment to the Service Corporation International Amended
and Restated Director Fee Plan (the “Plan”):
WHEREAS, the Plan was adopted by the Company, as amended and restated, effective
February 9, 2011; and
WHEREAS, the Company desires to change the terms of the Plan to permit deferral
elections to be made by newly appointed directors; and
WHEREAS, Section 9 of the Plan gives the Board of Directors the authority to
make amendments to the Plan;
NOW THEREFORE, the Plan is hereby amended, effective May 12, 2015, as follows:


1.    Section 4.2 of the Plan is hereby amended by adding the following language
to the end thereof, to be and read as follows:


“A new Director may make an election to defer his or her annual retainer fee in
accordance with procedures established by the Company, provided that such
election (i) is made prior to the date the Director is appointed or elected to
the Board, (ii) is effective as of the Director’s appointment or election to the
Board, and (iii) only applies to that portion of the annual retainer fee earned
after the signed election is delivered to the Company.”


IN WITNESS WHEREOF, the undersigned, duly authorized officer of the Company, has
caused this instrument to be executed on this 12th day of May, 2015.


SERVICE CORPORATION INTERNATIONAL






By:     /s/ Gregory T. Sangalis            
Gregory T. Sangalis
Its: Senior VP, General Counsel and     Secretary    




